Citation Nr: 1003046	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-08 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1970 to January 1974.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the Veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.  

Issue not on appeal

In a February 24, 2006 letter, the RO informed the Veteran 
that his VA disability pension payments would be stopped 
because his annual income exceeded the eligibility limit.  
The Veteran disagreed with this decision in an April 2006 
statement, and he submitted additional evidence of his 
medical expenses and annual income.  In a subsequent February 
26, 2007 letter, the RO reinstated the Veteran's disability 
pension benefits.  The Veteran subsequently indicated 
satisfaction with the outcome of this claim, specifically 
noting that the "question about pension eligibility . . . 
was resolved in [his] favor."   See the Veteran's March 2007 
VA Form 9.   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue currently on appeal must be remanded for further 
evidentiary development.  

In a January 2006 statement, the Veteran indicated that he 
was awarded Social Security Administration (SSA) disability 
benefits in March 2005, and that his SSA records were located 
in the Union, Missouri Office.  Pertinently, the Veteran has 
suggested that the evidence of record is "incomplete and 
lacking some crucial facts that were available for the Social 
Security Administration to render a fair and correct decision 
to allow [his] disability benefits."  See the Veteran's May 
2005 Statement.  

These SSA records have not been obtained.  It is possible, 
indeed probably, that those records may shed additional light 
on his claim.  An effort should therefore be made to obtain 
such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].  A remand is therefore needed to 
obtain the Veteran's SSA records.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the Veteran to identify 
and provide releases for any additional 
relevant medical treatment records that he 
wants VA to help him obtain in support of 
his special monthly pension claim.  If he 
provides appropriate releases, or 
identifies any VA treatment, VBA should 
attempt to obtain the records identified. 
The materials obtained, if any, should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should request the SSA to provide 
copies of any records pertaining to the 
Veteran's application for, and award of, 
SSA disability benefits, to include any 
medical records obtained in connection 
with the application.  Any materials 
obtained should be associated with the 
Veteran's VA claims folder.
        
        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's special monthly 
pension claim.  If the claim is denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


